Special proceeding instituted in the Superior Court of Alexander County to condemn land for the development of hydroelectric plant.
The cause was removed to Catawba County for trial, upon motion of counsel for respondents, the same being allowed by the court "in the exercise of its sound discretion, and by virtue of the authority vested in it by C. S., 470," as set out in the judgment.
Petitioner appeals, assigning error, in that the only purpose for removing said proceeding, either alleged or found by the court, was to permit a subsequent consolidation and trial with three other condemnation proceedings pending in the Superior Court of Catawba County, with respect to land on the opposite bank of the same stream, which petitioner alleges would be an improper consolidation.
Even if it be conceded that the present proceeding cannot properly be consolidated for trial with the three other condemnation proceedings pending in the Superior Court of Catawba County as petitioner alleges — which question is not presented and therefore not decided — still the motion to remove, on the grounds stated, "for the convenience of witnesses and to promote the ends of justice," C. S., 470, rests in the sound discretion of the trial court, and is not reviewable on appeal. Perryv. Perry, 172 N.C. 62, 89 S.E. 999; Byrd v. Spruce Co., 170 N.C. 429,87 S.E. 241; Garrett v. Bear, 144 N.C. 23, 56 S.E. 479.
Affirmed.